Title: A Letter to a Friend in the Country, [25 September 1735]
From: Franklin, Benjamin
To: 


The Pennsylvania Gazette advertised September 18 that this sermon in the form of a letter would be published on the following Monday. The next week it was reported as being “just published.” The Preface is probably Franklin’s, though it is by no means certain that he wrote the body of the pamphlet. He may, however, have revised it.
  

The Publisher to his Lay-Readers.
It is sufficiently known to all the thinking Part of Mankind, how difficult it is to alter Opinions long and universally receiv’d. The Prejudices of Education, Custom and Example, are generally very strong; it may therefore seem, in a manner, needless to publish any Thing contrary to such long imbib’d and generally receiv’d Opinions. It were, however, much to be wish’d, that Men would consider how glorious a Conquest they make, when they shake off all manner of Prejudice, and bring themselves to think freely, fairly, and honestly.
This is to think and act like Men; ’tis a Privilege common to Mankind; ’tis the only way to promote the Interests of Truth and Liberty in the World; and surely, none but Slaves and Lovers of Dominion and Darkness can be out of humour at it; nor would any Man, or any Set of Men, pretend to hinder others from a free impartial Enquiry into Matters of Religion especially, if they had not some sinister Designs in so doing.
My Brethren of the Laity, as it is to you that this Letter is address’d, and chiefly for your Sakes that I take the Liberty of Publishing it, it is hop’d you’ll seriously consider the Contents of it. The Generality of the Clergy were always too fond of Power to quit their Pretensions to it, by any thing that was ever yet said by particular Persons; but my Brethren, how soon should we humble their Pride, did we all heartily and unanimously join in asserting our own natural Rights and Liberties in Opposition to their unrighteous Claims. Besides, we could make use of more prevailing Arguments than any that have been yet advanc’d, I mean such as oppose their temporal Interests. It is impossible they could long stand against the united Force of so powerful Antagonists. Truth manag’d by the Laity in Opposition to them and their temporal Interests, would do much. Their pretending to be the Directors of Men’s Consciences, and Embassadors of the meek and lowly Jesus, (’twere greatly to be wish’d they study’d more to imitate so perfect a Model of Meekness and Humility, and pretended less to a Power that belongs not to ’em) and their assuming such like fine Titles, ought not to frighten us out of a good Cause, The glorious Cause of Christian Liberty. It is very probable, indeed, that according to their laudable Custom, they will make very free with the Characters of those that oppose their Schemes, and like sound, orthodox Divines, call them Hereticks, unsound in the Faith, and so on; but there is no Argument in such kind of Language, nor will it ever persuade. And we ought to value such ridiculous Epithets just as little as St. Paul did, Acts 24:14, since instead of a Reproach, they may be our greatest Glory and Honour. Such kind of Treatment was always look’d upon to be a strong Argument either of a bad Cause or a weak side. That it is our Duty to make a vigorous Opposition to them, is plain from these two Considerations: First, that when and wherever Men blindly submitted themselves to the Impositions of Priests, whether Popish, Presbyterian or Episcopal, &c. Ignorance and Error, Bigotry, Enthusiasm and Superstition, more or less, and in Proportion to such Submission, most certainly ensu’d, And Secondly, That all the Persecutions, Cruelties, Mischiefs and Disturbances, that ever yet happen’d in the Church, took their rise from the usurp’d Power and Authority of her lawless Sons. Let us then to the utmost of our Power endeavour to preserve and maintain Truth, Common Sense, universal Charity, and brotherly Love, Peace and Tranquility, as recommended in the Gospel of Jesus, in this our infant and growing Nation, by steadily opposing those, whose Measures tend to nothing less than utterly to subvert and destroy all. Nothing, in all Probability, can prevent our being a very flourishing and happy People, but our suffering the Clergy to get upon our Backs, and ride us, as they do their Horses, where they please.
I shall make no other Apology to the Author, or any one else, who may think it unfair to publish what was only a private Letter to my self, than this, viz. that I believ’d it might be useful.
Your affectionate Brother, and hearty Well-wisher,
A Layman


  A Letter, &c.
Sir,
It is somewhat surprizing, that a Sermon, which you tell me in yours is said to be preach’d here by a Stranger, (whom you believe to be your humble Servant) should make so great a Noise already, as you speak of, especially at the Distance you live from Philadelphia. As I have no Reason to induce me to conceal it, I own I did give a Discourse, in the sermonizing way, upon the Subject you mention.
You say, the Representation made of it in your Part of the Country, has given Occasion to much Speculation, not only among some of the Clergy of the Presbyterian Denomination, but many of the Priest-ridden Laity, who, it seems are put into a Pannick, and much alarm’d at the suppos’d Tendency of it. I would not willingly offend any; but some People’s being offended at important Truths, ought not to hinder their being urg’d and inculcated. All I have to say about the Load of hard Names which you tell me they begin already to heap upon me, is, that their Reproaches, however inveterate, cannot at all hurt me; nor can they affect me any farther than to excite Pity and Compassion towards the Authors of them. I am not much surpriz’d at the Conduct of a certain Set of Clergy, especially since Calumny and Reproach, where they could not command the civil Sword, were (for want of Argument) always the Weapons with which they fought, whenever their exorbitant Claims to Power and Authority were oppos’d. I most heartily wish them a better temper. Christianity teaches us to bless them that curse us, to pray for them that despitefully use and persecute us. And I think indeed, the Names of the aforesaid Persons ought to be given in, to all well-dispos’d Christian Congregations in the Province, to be publickly pray’d for every Sabbath.
As I was always a Lover of Truth and Christian Liberty, my only Design in the Discourse was to promote the Interests of both.
I had almost forgot to tell you, that (if we may believe Report) a Gentleman of this City, in a Sermon which he preached here not long ago, out of his great and abundant Zeal for Orthodoxy and the Safety of the Church, suggested to his Audience, that there were some Preachers lately come into this Country, who might be Jesuits, (a most surprizing Discovery!) and whose Credentials, for that Reason, ought to be enquir’d into. Some of those that heard him, say it was very easy, by the Tenor and Strain of his Discourse, to apprehend who were pointed at in the Insinuation; and think the Probability of their Conjecture greatly strengthen’d, by the vast Care, godly Pains, and pious Industry made use of by this wonderfully charitable Son of the Church, to hinder Mr. H--p--ll, whose Story you know, from getting a Place to preach in.
How well founded the Charge of Jesuitism is, where this Reverend and worthy Gentleman (if Report be true) would fix it, is not difficult to apprehend: Some are ill-natur’d enough to suggest, the Charge may much more justly, be laid elsewhere, and that the Occasion of his Clamours is his Fear of losing some of his Parishioners. How strangely censorious the World is grown!
Your Advice to print the Sermon in my own Defence, as you call it, is what I do not at all relish, nor can I comply with for very obvious Reasons. Yet upon the Supposition which you make of my refusing this; since you insist upon it as the only Evidence I can give of that Esteem and Regard which I always profess’d for you, I so far comply with your Desire, as to send you some loose Hints of what was advanc’d in that Sermon. And as I only write this Letter for the Perusal of a Friend, so I hope you will excuse Want of Method and Exactness in it, which I really resolve to be no way sollicitous about, nor shall I strictly confine myself to the Method, or Manner of Expression made use of in the Sermon, lest we turn too grave upon it. Without any farther Preamble, then, let us come to the Point. After the Formalities of an Introduction and Textual Explication, which I shan’t trouble you with, the Question propos’d to be consider’d was,
Whether it be lawful to impose any other Term of Communion, Christian or Ministerial, than the Belief of the Holy Scriptures? Or, Whether a Man that professes to believe the Holy Scriptures, and the Christian Scheme of Religion as contain’d in them, ought not to be admitted to Christian and Ministerial Communion, if no Reason can be alledg’d against him in other respects, why he should not?
The general Method in which it was propos’d to manage this Point, was to consider the principal Arguments offer’d by those who contend for other Terms of Communion than the Belief of the holy Scriptures, &c. and to endeavour to shew their Weakness.
The first Argument examin’d was this:
A Thing agreed on by almost all Christian Churches, of all Denominations: A Thing universally practic’d in the early Times of  Christianity, &c. ought not to be abolish’d without the strongest Reasons. For tho’ it be acknowledg’d that even the greatest Unanimity of the Christian Church in general, does not amount to a full Proof of the Truth of any Position, or the Reasonableness of any Custom or Practice, yet it must be confess’d, that the said Unanimity forms at least a very strong Presumption in Behalf of the Position asserted, or the Practice establish’d. Now for the Point in question, we have Antiquity, Unanimity, and the Practice of the Church Time out of mind.


  Answer.
As there is no great Stress laid upon this Argument, since it is confess’d that Antiquity, Unanimity, &c. cannot amount to a full Proof, and do at best but form a strong Presumption, so I might without much Prejudice to that Cause that I here contend for, The Cause of Liberty, leave said Argument wholly unanswer’d; but to evince that the Cause of Liberty in this Case, seems to have the Advantage on all sides, let it be observ’d that the Custom contended for is not Apostolical. We see nothing of it in the Holy Scriptures; nay the very contrary may most probably be deduc’d from several Passages. When the Eunuch, when Cornelius, when Three Thousand Souls at once, were converted, there is not the least Hint, that any of the Articles of Faith now stiffly maintain’d by some Sects of Christians as essential ones, and esteem’d by others not necessary, and altogether rejected by others as erroneous, were impos’d as Terms of Communion, or even mention’d at all. It rather appears, that nothing more was required of these new Converts, but that they should acknowledge Jesus Christ to be the Messiah promised by the Prophets, the Son of God; and that they should to the best of their Power, act agreeable to his Precepts, and obey his Laws. And really there was hardly a Possibility, that one Discourse should inform them of all the metaphysical Notions, nice Distinctions, which are now brought into our Confessions of Faith as necessary Articles. Had infinite Wisdom thought it any way necessary, or useful, to frame long Confessions of Faith, or to establish numerous Tests of Orthodoxy, as is now done in most Christian Churches, is it to be suppos’d, that neither our Saviour nor his Apostles would have left any such thing in their Writings; especially if it be consider’d that many Things are wrote, which in point of Importance are not to be compar’d to the Necessity or Usefulness of Creeds contended for by the Imposers of them?
In the two or three first Centuries of Christianity, those acquainted with the History of those Times, tell us, they can find no Signs, no Footsteps of such Confessions of Faith, or Tests of Orthodoxy. The Creed commonly called the Apostles’ Creed, is on all hands allow’d to be an ancient Piece; it is suppos’d by some, to be compos’d in the Beginning of the third Century; and this is the utmost Antiquity that the Learn’d will allow it. This Creed, however, is rather for than against the Principle here contended for: And indeed it is very observable, that it is couch’d in so loose a Manner, with respect to the Points chiefly controverted among Christians, that it is highly probable it was fram’d on purpose with that remarkable Latitude, in order to let into the Church all such as in general sincerely believe the Holy Scriptures, tho’ with respect to many metaphysical Speculations, they should widely differ from other Christians, or, if you will, from the far greatest Number of the Members of the Catholick Church. This having in all Probability been the prudent Practice of the two first Centuries, the Framers of this Creed thought it proper not to recede much from that discreet Proceeding, whatever it was that induc’d them to make the said Creed, and engag’d afterwards the Church to receive and impose it. Upon the whole, The Practice of the Apostles, and of the purest Ages of Christianity, with respect to the Matter in Debate, seeming to be on the Side of Liberty in this Case, a good deal of Advantage might be taken from it; but having Arguments to offer which I think of much greater Weight, I will infer nothing from the aforesaid Observations, but that they are more than sufficient to remove the first Difficulty alledg’d. What has been done since those primitive Times, may be look’d upon as a general Corruption, and the Authority of the Church in this Case is of no greater Force, than it was in respect to the many Abuses which our Reformers have successfully oppos’d: Nor indeed can our happy Reformation from Popery and religious Slavery be defended upon any other Principle than what is here asserted.

Another Argument consider’d was this;
Every Society, say Creed-Imposers, has a Right to make such Laws as seem necessary for its Support and Welfare: The very Nature of a Society requires, nay supposes this; else it would lie open to all kinds of Enemies; there would be no Provision, no Remedy against the Intrusion of Adversaries, that might destroy its very Vitals; in a Word, no Means to keep them off, or turn them out. And why of all imaginable Societies, a Christian one alone should be depriv’d of such a Right, is not to be accounted for. It is acknowledg’d, say they, that in a christian Civil Society, penal Laws may be justly made, to punish even to Death notorious Transgressors of the Rules of Morality; now, either you must suppose that all speculative Matters of Religion are indifferent, or, in other Words, that there are no Articles of Faith necessary to Salvation; or else you must own, that such Persons as obstinately refuse to believe such necessary Articles, may lawfully, nay ought to be excluded that christian Society, wherein the said Articles are receiv’d as essential to Christianity.


  Answer.
The Parallel that is so frequently drawn between a Society consider’d meerly as civil, or as concern’d only in Temporals, is very lame, or rather, it is no Parallel at all. A civil Society may lawfully indeed make what Laws it pleases for its Defence, Preservation and Welfare; It is not accountable for such Laws to any superior earthly Power; it has no other Master here besides the Consent of the Plurality, or the Will of one or more whom the Plurality has appointed to act for the Good of the whole Body. But a christian Society has no manner of Right to make any Laws that may any how infringe upon the Laws already made by our common King Jesus; or that may in any Measure encroach upon the Rights and Privileges of his Subjects. Our King is absent, he has left us a System of Laws which is on all Hands own’d to be perfect and compleat (and for that Reason, no Occasion for new Laws) and they that acknowledge him for their King and Head, and believe that System to contain his Will in full, and seem resolv’d to act accordingly, are upon that very Account to be admitted Members of the Christian Society or Church. For this our spiritual King has not deputed any one to be here on Earth his Vicegerent, or to interpret that Will as he pleases, and impose that Interpretation on any. Every Subject is equal to any other Subject; their Concerns have nothing to do with this World; every one is accountable for his Belief to Christ alone. Let no Man then presume to judge of another Master’s Servant. One Man’s Salvation does not interfere with the Salvation of another Man, and therefore every Man is to be left at Liberty to work it out by what Method he thinks best.
Speculative Points are not indifferent, but then their Necessity or Importance varies; it increases or diminishes according to the various Circumstances and Capacities of those to whom they are proposed. Those Articles of Faith which the Society is pleas’d to declare to be essential, or necessary to Salvation, may not appear so to this or t’other Man, altho’ he acknowledge Jesus Christ to be his Redeemer or spiritual Monarch: Now the Society’s insisting upon the Essentiality or Necessity of such Articles, does not add to them one Grain of Importance with respect to this or t’other Man’s spiritual Welfare.
If Jesus Christ has not most distinctly and positively pronounc’d that such and such a speculative Point, understood so and so and not otherwise, is necessary to Salvation; then the Society’s peremptorily pronouncing and imposing the Belief of it, according to its own Interpretation, as a Term of Christian or Ministerial Communion, seems plainly to be an unjustifiable assuming of a Power that belongs to Christ alone, a Tyrannical Treating as a Rebel, a Man whom perhaps Jesus Christ himself loves as one of his most faithful Subjects, and a manifest Infringement upon the most sacred Laws of christian Charity.
The Words obstinate, obstinately, and the like, are of no Force here; God alone knows whether a Man that refuses to believe such or such a speculative Point, be guilty of Obstinacy or no. What seems to Men to be the Effect of Obstinacy, may in reality be the noble Result of a steady Sincerity, and a real Love of Truth.
Here perhaps it will be said, that by this Scheme all manner of Power and Authority is taken away from the Church, even with respect to Matters of Indifferency, as suppose Settling the outward Modes and Circumstances of Worship. And it is very true, indeed; I know no proper Legislative Authority she is invested with, no Power to make Laws which Christ has not already made, and impose those Laws as Terms of Communion.
The Church, according to the very Notion of our Antagonists, must be resolv’d into the Majority. By the by it may happen, that a Blockhead, or a wicked Man may have the Casting Vote, for establishing this or that Rite or Ceremony, or this or that Doctrine. A very comfortable Thing indeed, that Terms of Communion should be impos’d by the Decision of such a Man! A mistaken, I had almost said a ridiculous Notion of Unity, is the Spring of all those tyrannical Pretences which occasion the Dispute before us. Some of our Adversaries seem to think it essential, or at least highly useful to the Interests of Christianity; that there should be not only an Unity of Opinion, but an outward Uniformity in Worship, (and indeed, as to Worship, as well as Opinion, an outward Uniformity is all that the most absolute Church Authority can effect; for as to the secret Thoughts and Sentiments it cannot reach them) whereas in reality such an Uniformity is neither the One nor the Other. And if it be of some Advantage, I cannot help thinking, that allowing Christians as much Liberty as is here contended for, is the likeliest Means to produce that very Unity, or Uniformity, so much recommended. The Reason is plain; many a Man who justly and with Indignation rejects an erroneous Opinion, or an insignificant Rite, which the Church or Religious Society would impose upon him as a Term of Christian Communion, that is, as a Thing essential to the Being or at least to the Purity of Christianity, would let People quietly go on in such an Opinion if it were not of an evil Tendency, and join with them in the insignificant Rite if it were left to his Choice.
In abundance of Things in Life, but most peculiarly in Religion, a rational Creature may easily be led, but will not be driven. And tho’ a Thing be in itself of little Consequence, yet the Making or Declaring it essential, renders it highly prejudicial to Religion; and therefore out of a discreet Zeal, not any Obstinacy, a good Man may reject and oppose it, because enforc’d as material: Whereas if look’d upon and left as what it really is, he would scarcely mind it, much less would he scruple to comply.
But suppose that an outward Uniformity could be introduc’d into the Catholick Church, yet at least an inward Unity, a Unity of Affection, which is infinitely preferable, would in all Probability soon spring from Liberty. Truth having then full Room to play, would soon diffuse it self, and settle in almost every Man’s Breast, at least with respect to Matters of Importance in Religion.
On the other Hand, that same Liberty would probably soon lead People to lay aside all impertinent Practices, and cause them perfectly to forget, or at least hardly to think it worth while Disputing about a Number of metaphysical useless Points, which the Spirit of Pride and a Love of Power and Authority on one side, and Impatience of spiritual Servitude on the other, turn into so many Engines of Contention and War.
Here it may be farther ask’d; Must there not be some Form of Worship? Must not that be agreed on? Must it not be carried by the Majority either of the whole Church, or of those who are appointed to preside in it, and settle such Matters? Yes. Well what then? Why if there be in the Church some refractory Person, who not liking the Form of Worship, or, if you will, the Confession of Faith agreed on, What must be done with him? Why truly, just nothing.
If a Man thinks your Worship inconsistent with the Purity of Christianity, or your Confession of Faith subversive of some fundamental Tenets, and that you (i.e. the Church in general, or the acknowledg’d Rulers of it) on the other Hand, be convinc’d that all your Tenets or Rites, or some of them, which are rejected by that Man, are either necessary, or so highly useful, that the Salvation of others would be endanger’d, or that their Instruction and Edification cannot so well be carried on without them; then indeed (and not perhaps in any other Case; for it were better to erase out of your Creed twenty uncertain Tenets, which, if true, have little or no Influence on the Conduct of Men; and abolish twenty trivial Formalities in publick Worship, than to offend one single weak Brother, and move him to separate from you) then indeed, I say, you may retain such Tenets, and keep up the Practice of such external Acts of Devotion: For surely you, i.e. a Number of Men, have the same Liberty to think and act in Religion as that one Man has.
But then, what will authorize you, or the Church to impose these your Tenets and Forms upon him as Terms of Communion? You cannot say he is not a Christian, for he solemnly professes to believe the holy Scriptures. Let him alone as to his Belief. Nay, hear him patiently if he be willing to preach to you; for he may be in the right; and as to publick Worship, why should you hinder him from joining with you if he pleases? He certainly is or may be (and that May be is equivalent to a Certainty with respect to our Duty to him) I say, he is, or may be, a true Christian, and as such I think one may defie all the World to show from Scripture or Reason, that Jesus Christ, the sole King and Governor of the Christian Church, allows any Man, or any Set of Men, or any Nation, to refuse him Admittance to all the Advantages and Comforts of Christian, and consequently Ministerial Communion.
To make Judging of a Man’s Soundness in the Faith, who professes himself a Christian, to make that, I say, a Matter of Prudence, and to invest any Set of Men with a Power of thus Judging, and Censuring and Excommunicating according to their Determinations, is prodigiously odd among Protestants. It seems the Assertors of such Maxims do not consider that they make such Judges just so many Popes.
As to those Texts of Scripture which are sometimes adduc’d to prove such an Authority in the Church, they are, in my humble Opinion, just nothing to the purpose. That we ought to pay a certain Respect and Civility to such Persons as are appointed to teach others, to preside in the Church, and to take Care that Things be done decently and in order, is not, I believe, deny’d by any body; and that is all that can be fairly infer’d from some of those Passages of Scripture. And it appears too, that the rest of the said Passages are applicable only to the Apostles, or to those Pastors who in the Apostolical Times were endued with the Gifts of the Holy Ghost. And really, common Observation shews us, that your stiff Maintainers of Church-Authority, are as far, if not farther, than any other Men, from being bless’d with those heavenly Qualifications.
Another Argument consider’d was this;
Private Judgment in Matters of Religion, will surely be allow’d of by Creed-Opposers; Now, if every Man may judge for himself, then he may join with such other Men as think as he does. They may form a Society, and separate themselves from all others, who in their Way of Thinking maintain pernicious Errors. They may reject any Teacher that entertains erroneous Notions in Points which they look upon as  essential. It were very, hard truly, say Creed-Imposers, that Men should not have the Liberty of chusing their Teachers. If a Man that offers to be a Minister or Teacher, refuse to subscribe the Confesson of Faith receiv’d in that Society into which he would be introduc’d as a Teacher, that Society has reason to think that that Man entertains and might broach Heretical Doctrines; and if they have a Right to reject him, ’twould be very imprudent to admit him. And those Proceedings, say they, can by no Means be stiled Persecution, or any thing like it. The Man thus excluded Christian or Ministerial Communion, does not thereby suffer in his Person, Interest or Reputation; far be it from us, say they, to make use of Gibbets, Tortures, &c. nay to do a Man any Harm for Heretical Principles, that have no Tendency to subvert the civil Society. Nor do we imagine, that a Man’s being excluded Communion with this or that Christian Society, can affect his spiritual Concerns. We do not judge of the State of his Conscience, much less do we pronounce Damnation, &c. Therefore there is here no placing our selves in the Judgment-Seat of Christ, there is no usurping an Authority that belongs to him alone, &c.


  Answer.
How from the Right of private Judgment (and as to that Right, we had as good give up at once, our Reason, our Religion and all, as part with it) how from that Right, I say, it is infer’d, that you may refuse a Man Christian or Ministerial Communion, upon Account of his differing from you in Matters disputable, I confess I am utterly at a Loss to see. Before I proceed, I must observe, that by Matters disputable amongst Christians, I mean all such as are or may be controverted. Perhaps it will be said, that a Man may dispute even the Truth of Christianity itself, reject Christ, look upon him as an Impostor, &c. Well, what then? Why, say they, must even that Man be admitted into Christian Communion with us? The Answer is obvious: That Man does not at all pretend to Communion, for he declares himself no Christian; he denies the Truth of Christianity in general. We don’t exclude him, he excludes himself. But this is altogether out of the Question: For the Person here suppos’d, is one that professes to believe the Holy Scriptures, or who declares himself a Christian. But to return.
The Right of private Judgment seems to me most fairly and evidently to lead us to a Consequence directly opposite to the one that was deduc’d. If I allow my self the Privilege of private Judgment, surely I cannot without Injustice deny it to another. I happen to differ widely from this or that Man, concerning this or that Speculative Point; I should certainly think it very rash in him to declare I am no Christian; since I am conscious I believe in Christ, and exert my best Endeavours to understand his Will aright, and strictly to follow it. By that grand Law of Christianity, whatsoever ye would that Men should do unto you, do ye likewise unto them, I ought not to pass on him that Judgment, which I should think very presumptuous as well as uncharitable in him. Now, the Case between a whole Society and one Man, is exactly the same as between Man and Man; the Number of Persons on one side, and their Fewness on the other, does not make any Alteration in it.
Shall WE refuse that Man Communion with us Christians, who perhaps is deem’d by the Almighty himself a good Christian? What Authority have we for doing so? Infinite Wisdom has not thought it proper to appoint any infallible Interpreters of his Reveal’d Will, and to impose this Interpretation of theirs as a Term of Communion. And if he has not, how come any Set of Men to pretend to a Power of determining the Sense of the Holy Scriptures for others? Why should I pretend to impose my Sense of the Scriptures, or of any part of them, upon you, any more than you yours upon me? and since a Pretence to Infallibility is absurd, these Interpretations may in many Instances be wrong, and when this is the Case (as it is much to be fear’d, it but too often happens) Error and Falshood is impos’d instead of Truth.
But suppose nothing but Truths be impos’d, it can never answer the End intended. The Man on whom they are impos’d is either convinc’d of, and consequently believes them, or he is not, and consequently does not believe them. If he be convinc’d, there is no Occasion for such Imposition at all, it is altogether unnecessary and foolish. If he be not, this Method will never clear up his Understanding; will never set the Evidences, by which those suppos’d Truths are supported, in a Light which shall convince him. He may play the Hypocrite indeed, ‘dissemble and speak a Language foreign to his Heart’ (I wish there was less Ground for suspecting it to be too often the Case) nor, can I conceive any other End that can be answer’d by the Imposition of Creeds and Confessions. At best, if a Man pretends to believe the Truth of such and such Propositions or Articles, the Evidences of which he does not see, but meerly upon the Authority of other Men like himself, or because they tell him they are true, his Faith can be no other than human, not divine, or rather indeed it is altogether a blind implicit Faith. The only Way to convince a Man of his Errors, is to address his Understanding. One solid Argument will do more than all the human Creeds and Confessions in the Universe; and if a Man once clearly sees the Truth of any Proposition or Article, his assent necessarily follows, and in all Cases of this Nature his Assent will be in Proportion to Evidence perceiv’d.
And as to Ministerial Communion, does it not at first View appear extreamly odd, not to say whimsical, to deny it to a Man of Piety and Virtue, Learning and good Sense. These are the only Qualifications, that I know of, necessary to entitle him to it.
Suppose he differs much from the Sentiments of the Church, or Society to whom he offers his Ministry, if these Differences in Opinion do not affect his Christianity, what Reason can be assign’d for rejecting him? Why, he may, say you, preach dangerous Doctrines; that is, Doctrines which you now think dangerous; but those very Doctrines, for what you know at present, may prove vastly conducive to the Interests of Religion in general, and Christianity in particular. Take Care that you do not obstruct the Propagation of Truth, by rejecting a Man, who is perhaps a very wise and good Man. What are you afraid of? Let him be heard; and if he cannot convince you that you are in the Wrong, retain your present Notions. If you have the Truth on your Side, his unsuccessful Attacks upon it, will rather root it deeper in your Mind, than shake it. Trust your self to Reason and to God’s kind Providence; but never do any Thing that may hinder the Discovery of any useful and important Truth. You say, you may be led into Error, but if you be sincerely persuaded an erroneous Opinion is a true one, do you imagine our good and just God will punish you for it? No, surely; or else what would become of all Mankind. Sincerity is the Touchstone. ’Tis that will decide our future Condition. The Justness of our Reasonings, in all Instances, we cannot absolutely answer for; but we can know whether we be sincere in our Enquiries and Searches after, or Love for any Truth, whereby we suppose God’s Glory, and the Good of our Fellow-Creatures may be promoted. Nor can I think it too bold to say, that it were better for a Man to fall into many Errors, by earnestly and sincerely endeavouring to find out Truth, than accidentally to stumble upon it.
It were hard, say they, that we should not have the Liberty of chusing our Teachers; and what if we will not receive any but such as do in the Main believe as we do, what Injury or Wrong is done to them? Are we in Duty bound to receive any one that desires it?
In answer to this, let it be observ’d, that I do assert our own spiritual Liberty, and that of our Fellow-Creatures, by allowing every Man qualified according to the Scripture Rules, to teach, and we our selves to mind and consider what he takes to be Truth. No Man ought to resign his Liberty: Let him make Choice of his Minister as his Judgment and Conscience direct him. The Circumstances of the World require that some Men be establish’d among us constantly to do the Functions of a Minister, and they are maintain’d for that purpose. Now as a Maintenance can be afforded only to a certain Number of such constant Ministers, so People are necessitated to single out some Persons among those that pretend to that Office. It is very proper to prefer a Man of Learning and good Sense, to one that is known to be an ignorant Person. Discretion, Good Nature, and an exemplary Life, are chiefly to be minded: But to reject a Man in other Respects preferable, to reject him, I say, because he does not in the Whole believe as we do, is to declare we will not upon any Account, or for any Reason, alter our Opinions whatever they be. It is to declare that we are infallibly in the right: It is to profess we will not be taught any material Truth but what we know and are persuaded of already. How absurd would it not be to say to a Man, Sir, we acknowledge you to be a very learned and diligent Person, we believe you know a vast deal more than the Generality of Christians; upon these Accounts we pitch upon you to be our Teacher or Minister, with this one little Proviso, that you will teach us nothing but such and such Truths which we perfectly know and are fully convinc’d of. As ridiculous as this appears to be, ’tis exactly the Case before us.
But, say they, that learn’d Person whom we make choice of, and who submits himself to the Laws of our Society, may adorn, illustrate, and set those Truths in a clearer Light, &c. But yet the Absurdity still remains as to the most material Points; and in a Word, I cannot see how a fix’d Resolution to remain invariably in the Belief of such and such Articles, can be freed from the heavy Imputation of either a Pretence to Infallibility, or a wilful Blindness. Neither can I see what great Occasion there is for a Teacher at all, except it be to save Parents and Masters the Trouble of Instructing their Children and Servants. It looks prodigiously odd that any should think That an Act of Christian Liberty which in reality appears the very contrary. To confine our selves to listen only to such Teachers as are sworn to tell us nothing but what we do sufficiently know and believe, is actually to forsake our Liberty, to fetter our Understandings, and limit ourselves to a poor, slavish, narrow Circle of Thought.
Allow me here to observe by the by, that it were greatly to be wish’d that we had Teachers among us, who could live independently of the Gratuities and Voluntary Contributions of the People, who upon Occasion would give us the Fruits of their studious Piety. Any Man in easy Circumstances, that had a competent Share of Learning, and a fair Character in the World, should at first Request be with Gratitude admitted into the Number of our Teachers. It is easy to see what Advantages might probably flow from his Instructions. But to proceed.
As to the Wrong done to a Man who is deny’d Communion with a Society of Christians, tho’ he declares his Belief of the Holy Scriptures, it is obvious that the Thing is not so harmless as our Creed-Imposers alledge. How afflicting must it not be to a Man who is conscious of his sincere Affection to Christianity, and consequently for all those that profess it, to be look’d upon by his Brethren as a Heretick and Infidel, &c. Thus in the first Place he suffers in his Reputation. ’Tis well known how the Generality of Men, shun, dread, and even hate a Person branded with Heresy by the Rulers of a Church or spiritual Society. No Advantages, no Places of publick Trust and Honour or Profit, no temporal Favours to be expected for him wherever they can prevent it. Thus he suffers in his Worldly Circumstances. Poverty, Contempt, Aspersion often pursue him, and destroy his Health and Constitution: Thus our suppos’d Heretic suffers in his very Person. Now you may call this what you will; but if it be not Persecution, it is something so very like it, that for my own Part I confess, it shocks all my Notions, Sentiments and Affections of Humanity and Christian Charity to a very high Degree. So also as to a Teacher; a Man may have spent his Substance and Youth to fit himself for the Ministry, if he be rejected when there is nothing against him but his refusing to subscribe Creeds which perhaps he does not well understand, or in the Belief whereof he cannot rest entirely satisfied, or if he refuses it for some other Reason, it is or may be a very great Disappointment. Then follows the general Odium that constantly pursues a poor Soul once call’d a Heretick. The Case is yet worse with a Man that has been a Minister for some Time, and who in his Search after Truth having dropt into an Opinion deem’d erroneous, is so ingenuous and fond of doing what he thinks advantageous to Mankind, as to confess or declare the Alteration of his Sentiments. The Case is worse indeed, for he is immediately depriv’d of Office and Benefice, and may, for ought I know, he and his Family, go and starve on a Dunghill with his fine Discoveries. And is this then their Separating themselves from such a Man, (as they mildly express it) is their Refusing him Christian or Ministerial Communion, so inconsiderable, so easy, so harmless a Thing? Who is it that does not see how inconsistent it is with Christian Charity? And tho’ these Men tell us, they would not be for making use of Racks, Tortures, Gibbets, Death, &c. yet it is plain that if they have a Right to make Use of the lowest Degrees of Persecution, or to lay a Man under any Restraints for religious Speculations; they have a Right to proceed to higher degrees, if the lowest don’t answer the End, and so to go on to the highest that even a Spanish Inquisition cou’d invent, if nothing less will do. O rare Protestants! It is well observ’d by an ingenious Gentleman, that whoever would convince by Stripes and Terror, proclaims open War against Christianity and Common Sense, against the Peace of Society and the Happiness of Mankind. Persecution, says he, for any Opinion whatsoever, justifies Persecution for any Opinion in the World; and every Persecutor is liable to be persecuted, upon his own Principles, by every Man upon Earth of a different Opinion and more Strength. What dismal Butcheries would such a cruel Spirit raise! But to proceed.
To alledge that a Person truly heretical can by no means deserve the Name of a true Christian, would not be to the Purpose; for the very Point in question is, Whether a Person that believes the Holy Scriptures, and that differs from the Generality of Christians only in Points determined and interpreted by Creed-makers and not by Christ, be undoubtedly a Heretick or no. Or even, Whether real Errors in Matters not most distinctly and evidently declar’d essential by Christ and his Apostles, but afterwards denominated such by Creed-Makers, do constitute a Man a Heretick, or blot out of him the noble Character of a sincere and real Christian. Now in this Case to declare against that Man what Christ or his Apostles have not declar’d, is demonstrably, as was observ’d before, to usurp his Authority, and venture to act in direct Opposition to his Design and Will. Who can deny, that to say as the Romanists do, We are certainly in the Right, and Heretics cannot plead the same, is grossly to beg the Question? And in a Word, to deny Christian or Ministerial Communion with a Man only because he does not think as we do, is evidently to make a moral Impossibility a Term of such Communion. How injurious this to the Spirit and Design of the Christian Scheme of Religion, which breathes forth nothing but Concord and Harmony: How injurious to the great and benevolent Author of it, who is all Love, Truth, Meekness and Charity! It is, I say, to make a moral Impossibility a Term of Christian or Ministerial Communion. For as long as Men are made by God himself, of different Constitutions, Capacities, Genius’s, &c. and since in his all-wise Providence he affords them very different, very various Opportunities of Education, Instruction and Example, a Difference in Opinion is inevitable. Besides a Man’s Sentiments are not in his own Power; Conviction is the necessary Result or Effect of Proof and Evidence; and where the Proof does not appear sufficient, a Man cannot believe or assent to the suppos’d Truth of any Proposition if he would. But to proceed to the Consideration of another Argument offer’d by our Creed-Imposers.
The strange Mixture of various and jarring Opinions, the Confusion which it is imagined would inevitably, upon the Principles here asserted, rush into the Church of Christ, is the grand Difficulty often objected and insisted upon.


  Answer.
Indeed if Creeds were a sure Means to form and preserve the Unity of the Church; if they could prevent that Confusion, that Anarchy which it is suppos’d would be introduc’d upon the Scheme of Liberty in this Case, then truly our Creed-Imposers would have an Advantage much to be regarded: But it seems, indeed, that Creeds and Confessions are so far from bringing into or keeping up in the Catholick Church, that Unity, that Concord and Harmony which we ought all most earnestly to wish and pray for, that they have been one of the chief Causes of the cruel Divisions whereby the Church has been as it were rent and torn into so many Parties or Sects, and do still as much or more than any Thing else, contribute to perpetuate and heighten Feuds, Animosities and Dissensions; so that as long as such a Use of them as is here oppos’d, remains in Force, there will be little or no Hopes of a Coalition or Re-Union of the Christian Sects into one Body.
In fact, the Catholick Church of Christ (and this must be granted, except you confine the Catholicism of the Church to this or that particular Sect, and will not allow any other Sect to belong to the Church Universal, which I believe no thinking Person will do) the Catholick Church of Christ, I say, actually groans under all those mighty Inconveniences aforesaid; and in fact, all the Creeds and Confessions now extant do not in the least mend the Matter. Things, with respect to a strange Mixture of Opinions, Confusion, Anarchy, &c. cannot be worse than they are. Even in this City we have half a Dozen, for aught I know half a Score, different Sects; and were the Hearts of Men to be at once opened to our View, we should perhaps see a thousand Diversities more. Many a Man who in Appearance is of this or that Profession, entertains many Notions quite opposite to it, or to the Notions of others of the same Denomination. Creeds or Confessions may perhaps bring upon some small Christian Societies, an external Show, an outside Appearance of Unanimity in religious Sentiments. And this is the very best Effect they can produce. A poor, an inconsiderable, a bad one indeed! so that the Scheme here contended for can do no Harm but what by the opposite one is sufficiently done already, and remains utterly unremedy’d. Fact is against the Advocates for Creeds and Confessions, but they have nothing against the other Party in the present Argument but Conjecture. Besides do we not plainly see that the greatest Absurdities and Falshoods are supported by this goodly Method of imposing Creeds and Confessions: Such as Cringings, Bowings, Mortifications, Penances, Transubstantiations, praying to Saints and Angels, Indulgences, Persecution or playing the Devil for God’s Sake, &c. and if the Church has a Power of imposing at all, she has a Power of imposing every thing she looks upon to be Truth, and consequently the aforesaid Impertinences, if she in her great Wisdom thinks proper to do so. And can any Man in his Senses imagine that to be a proper Method of promoting the Interests of Truth in the World, which will as certainly propagate Falshood, Superstition, Absurdity, Cruelty, &c?
It is readily granted, that according to the common Proverb, As many Men as many Minds, so in all probability, very great would still be the Diversity of Opinion, should Creeds and Confessions be abolish’d. But then first, there would be among Christians a full Liberty of declaring their Minds or Opinions to one another both in publick and private. And secondly Heresy, that huge Bugbear would no more frighten People, would no more kindle among us the hellish Fires of furious Zeal and Party Bigotry. We might peaceably, and without the least Breach upon Brotherly Love, differ in our religious Speculations as we do in Astronomy or any other Part of natural Philosophy. Those two invaluable Blessings, full Liberty and universal Peace would in all likelyhood make the Ways of Truth so easy, that the greater Number of Christians would even come to think alike in many Cases in which they now widely differ. And, in a Word, that mighty Diversity of Opinions look’d upon as such a horrid and monstrous Thing, (and such indeed it is, when it carries along with it the Venom and Claws of religious Animosity, Tyranny and Persecution) that mighty Diversity of Opinions, I say, would be look’d upon as a harmless, innocent Thing, if Men would bring it under the amiable Power of mutual Love and Forbearance. Let the Church but enjoy Unity in Point of reciprocal Benevolence, make all the various Members of it one Body by the Bonds of Charity and mutual Forbearance, and then let them differ as much as you will in their Speculations, it will not occasion any thing like Confusion or Anarchy. Whereas imposing this or that System of Articles, this or that Rite or Ceremony, enslaving People’s Minds, excluding them from Christian or Ministerial Communion, in short, unjustly vexing them will hardly ever change their Sentiments; but it will surely tend to turn their Hearts against such Imposers, Enslavers, &c. and Animosities will soon greatly encrease the speculative Differences.

Thus, Sir, you have a random Account of the principal Things advanc’d in that frightful and monstrous Sermon; and a longer one than I at first intended. There are several Things in it, which would require farther Illustration: But I thought it needless, since I write to you, Verbum Sapienti satis; besides, I was afraid of tiring you overmuch; and indeed if the Reading of this Scroll tires you as much as the Writing of it has me, you’ll be provok’d to commit it to the Flames. I am, Sir, Your most Humble Servant.
Philadel. Aug. 30. 1735.


  Postscript.
Allow me here, however, to subjoin, by way of Postscript, some Observations of a very worthy and ingenious Gentleman, concerning the Argument drawn by Creed-Imposers from the Rights of Private Judgment. This I add, because in our last Conversation you seem’d not to be altogether satisfied with any Thing I could offer upon this particular Argument. What follows, will, I hope, thoroughly convince you; wherein the Author shews that the Principle of the opposite Party, pursu’d thro’ its just and natural Consequences, gives all manner of Encouragement to the Popish Usurpation.
The Principle (of Creed-Imposers) says he, is this, That even where the religious Rights of others are affected by our private Judgments, we must judge for our selves, and are in so doing only maintaining our own just Rights, that are concern’d in these Judgments. The opposite Principle is, That where the religious Rights of others are affected, we ought to rest in the express Decisions of Scripture. I believe this, says the candid Author, is a very fair State of the Controversy. If it be not so, ’tis owing to Mistake and not Design.
Now if we are to pursue our private Judgments, even in those Cases in which the religious Rights of others are affected, where shall we stop? Are we not to go as far as our private Judgments direct us, and are not all Men right in doing so? To this Argument, it is no matter, whether the particular Judgments Men form, are just and according to Truth, or not; for Truth consider’d as abstracted from the Discerning of the Mind, is no Rule of Action to any Man, nor can any Thing be Truth to us but as we apprehend it to be so, and see the Agreement between the Ideas compar’d in our Minds. So that in receiving the Truth ourselves, or imposing it upon others it must be the Apprehension or Perception of our Minds that must be our Rule. And this Rule must equally direct Men, whether they are really in the Right, or only think themselves so, seeing Truth not known or perceiv’d by the Mind, can be no Rule at all. And so even supposing Men are wrong in their Particular Decisions, yet they are right in following their Judgment, while they continue of it; which is only saying that they are right in not contradicting the Light of their own Minds; and this, I suppose, no body will dispute. Now if all Men are right in following their private Judgments, even where the religious Rights of others are affected, will not this justifie any Encroachments upon our religious Rights, that any Man or body of Men shall judge necessary and just? To apply this to the Popish Usurpations, (which I do to shew the Tendency of the Principle, without intending a Reflection upon any Protestant, as if he approv’d what I know in his Heart he abhors) Pray what has the Popish Church been doing all this while, but pursuing this very Principle? Has she not judg’d for herself in all the Creeds she has ever published? Has not she judg’d for herself that she is infallible? Has she not as the natural Consequence of this, judg’d that all Men ought to submit to her? has she not judg’d for herself that she ought to use Force? and that Hereticks ought not to live at all? Has she not judg’d for her self that the Magistrate ought to execute her Sentences? and that the Civil Power should wait upon the Ecclesiastick? These are very wrong Judgments, I own; but yet they are the Judgments of that Church. They own no Conviction that they are in the Wrong, and no doubt Thousands thro’ strong Prejudice believe they are in the right. Well then, they must not contradict the Light of their own Minds, but are right in going on according to it. And here is no Stop. Let a Man or Body of Men be never so far wrong, let him never so much injure the civil or religious Rights of his Fellow-Creatures in following his private Judgment; yet according to this Scheme, while he is of that Judgment he is in the right to follow it. So that no Protestant whatsoever can condemn a Papist, for doing what he does, while he judges he ought to do so. This is so obvious, that I cannot make it more so. Now it is not possible that a Principle should be a good and just one, in Pursuance of which such odious Things can be and have been done. —— And this may be applied to all Imposition that ever was in the World, and to all that ever shall be in it. Let Men be never so far in the Wrong, let their Impositions be never so unscriptural, while they have that way of Thinking, they do right in imposing their Errors; there never can be any Security for Truth from such Impositions, and every Church that ever was or shall be, is right in fixing such Terms of Communion, and such Doctrines and Usages, as shall be agreeable to the Sentiments of such Men as have the greatest Numbers or Interest on their Side, when the Constitution is fram’d, and the publick Confessions compos’d. So that here we can never have any fix’d Rule or Standard, either for Faith or the Terms of Christian Communion; and a Man that’s accepted as a good Christian in one Place, may stand excommunicated in another; while ’tis certain, he is equally the Object of Divine Favour in every Place. In a Word, Private Judgment in this Scheme, is just another Name for Arbitrary Power, and no Man can set a Limit to it.
The other Way of Thinking furnishes a very clear Answer to Papists, and all others that are guilty of Imposition, if it be but a just one, viz. that their whole Scheme is wrong, for they are wrong in forming Judgments so as to affect the religious Rights of others, other than the express Decisions of Scripture: This cuts the very Nerves of all Anti-Christian Authority, and leaves us a fix’d Point to rest at.

